[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Lorain Cty. Bar Assn. v. Robinson, Slip Opinion No. 2021-Ohio-2123.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2021-OHIO-2123
                LORAIN COUNTY BAR ASSOCIATION v. ROBINSON.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Lorain Cty. Bar Assn. v. Robinson, Slip Opinion No.
                                   2021-Ohio-2123.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Overbilling for services performed as court-appointed attorney—Two-
        year suspension, with one year stayed on conditions.
     (No. 2021-0228—Submitted March 31, 2021—Decided June 29, 2021.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2020-028.
                                   ______________
        Per Curiam.
        {¶ 1} Respondent, Jeanette Michele Robinson, of Elyria, Ohio, Attorney
Registration No. 0060035, was admitted to the practice of law in Ohio in 1992.
On October 13, 2020, we suspended her license on an interim basis after she was
convicted on a single fifth-degree-felony count of theft. In re Robinson, 161 Ohio
St.3d 1272, 2020-Ohio-4868, 164 N.E.3d 499.
                            SUPREME COURT OF OHIO




       {¶ 2} In a June 10, 2020 complaint, relator, Lorain County Bar
Association, alleged that the conduct underlying Robinson’s theft conviction—
overbilling for the work she performed as a court-appointed attorney—violated
six professional-conduct rules.     The parties submitted stipulations of fact,
misconduct, and aggravating and mitigating factors.            They also jointly
recommended that Robinson be suspended from the practice of law for two years
with no credit for the time served under her interim felony suspension, be required
to pay additional restitution beyond that which was ordered in her criminal case,
serve a two-year period of monitored probation upon her reinstatement, and
comply with additional restrictions on her future court-appointed work.
       {¶ 3} After a hearing, a three-member panel of the Board of Professional
Conduct issued a report in which it found that Robinson committed the charged
misconduct and recommended a sanction that varied from the parties’ agreed
sanction—namely, that the second year of Robinson’s suspension be conditionally
stayed. Further, the panel did not recommend any period of monitored probation
upon Robinson’s reinstatement. The board adopted the panel’s report in its
entirety and no objections have been filed.
       {¶ 4} After reviewing the record in this case, we adopt the board’s
findings of misconduct and recommended sanction.
                        Stipulated Facts and Misconduct
       {¶ 5} In 2019, relator began investigating allegations that Robinson had
overbilled for work she had performed as a court-appointed attorney in the Lorain
County Court of Common Pleas, Juvenile Division, from 2016 through 2019. In
August 2020, approximately two months after relator filed the complaint in this
matter, Robinson pleaded guilty to a single fifth-degree-felony count of theft that
arose from the same underlying conduct. On October 7, 2020, the trial court
sentenced Robinson to three years of community control and ordered her to make
restitution of $29,319 to Lorain County within one year and abstain from seeking




                                         2
                                January Term, 2021




court-appointed legal work for two years. State v. Robinson, Lorain C.P. No.
20CR102843 (Oct. 7, 2020).
       {¶ 6} Robinson has admitted that she knowingly overbilled the Ohio
Public Defender’s Office and Lorain County for court-appointed work that she
performed from 2016 through 2019. In her testimony before the hearing panel,
she admitted that her fraudulent billing statements were submitted to and
approved by trial judges. Further, Robinson acknowledged that she made false
statements to nonjudicial personnel, and the stipulated exhibits establish that her
fraudulent billing statements were received and certified by the county auditor
before the county issued payment to her. She explained that at the time of her
misconduct, she was experiencing a series of severe medical problems and did not
have sufficient health insurance to cover the costs of her treatment. Robinson’s
medical conditions have since stabilized, and she has obtained full-time
employment as a condition of her community control.
       {¶ 7} The parties stipulated and the board found that Robinson’s conduct
violated Prof.Cond.R. 1.5(a) (prohibiting a lawyer from making an agreement for,
charging, or collecting an illegal or clearly excessive fee), 3.3(a)(1) (prohibiting a
lawyer from knowingly making a false statement of fact or law to a tribunal),
4.1(a) (prohibiting a lawyer from knowingly making a false statement of material
fact or law to a third person), 8.4(b) (prohibiting a lawyer from committing an
illegal act that reflects adversely on the lawyer’s honesty or trustworthiness),
8.4(c) (prohibiting a lawyer from engaging in conduct involving dishonesty,
fraud, deceit, or misrepresentation), and 8.4(d) (prohibiting a lawyer from
engaging in conduct that is prejudicial to the administration of justice).
       {¶ 8} We adopt these findings of misconduct.
                                      Sanction
       {¶ 9} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the




                                          3
                            SUPREME COURT OF OHIO




aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 10} Three aggravating factors are present and were stipulated to by the
parties: Robinson acted with a dishonest or selfish motive, committed multiple
offenses, and engaged in a pattern of misconduct. See Gov.Bar R. V(13)(B)(2),
(3), and (4). As for mitigating factors, the parties stipulated that Robinson (1)
lacks a prior disciplinary record, (2) made a timely, good faith effort to make
partial restitution by paying the $29,319 in restitution ordered in her criminal
case, (3) made full and free disclosure to the board and exhibited a cooperative
attitude toward the criminal and disciplinary processes, (4) submitted evidence of
her good character and reputation in the legal community, and (5) had other
penalties or sanctions imposed for her criminal conduct.         See Gov.Bar R.
V(13)(C)(1), (3), (4), (5), and (6).    In addition to adopting those mitigating
factors, the board found that Robinson had fully acknowledged the wrongful
nature of her misconduct, was “exceedingly remorseful” for her actions, and had
agreed to pay an additional $50,000 in restitution; she testified that she had
submitted this money to her counsel prior to her disciplinary hearing.
       {¶ 11} The parties stipulated that Robinson should be suspended for two
years with no credit for the time served under her interim suspension and be
required to pay $50,000 in restitution in addition to the $29,319 that she was
ordered to pay in her criminal case. They also agreed that she should be required
to serve a two-year period of monitored probation with additional restrictions on
her future court-appointed work.
       {¶ 12} In determining the appropriate sanction to recommend for
Robinson’s misconduct, the board considered Dayton Bar Assn. v. Rogers, 116
Ohio St.3d 99, 2007-Ohio-5544, 876 N.E.2d 923, and Disciplinary Counsel v.
Smith, 152 Ohio St.3d 337, 2017-Ohio-9087, 96 N.E.3d 234. In each of those
cases, we imposed a two-year suspension on an attorney who, like Robinson,




                                         4
                                January Term, 2021




fraudulently billed clients for work that they did not perform.      The board,
however, distinguished those cases on the ground that both Rogers and Smith
refused to acknowledge the wrongful nature of their misconduct, while Robinson
fully acknowledged the wrongfulness of her misconduct and expressed remorse
for her actions. See Rogers at ¶ 16; Smith at ¶ 36. Moreover, Rogers had
previously been publicly reprimanded for similar misconduct, Rogers at ¶ 1, 18,
and Smith had failed to make any restitution by the time of his disciplinary
hearing, Smith at ¶ 36.
       {¶ 13} The board found that Robinson’s conduct was most comparable to
two other cases cited by the parties: Toledo Bar Assn. v. Stahlbush, 126 Ohio
St.3d 366, 2010-Ohio-3823, 933 N.E.2d 1091, and Dayton Bar Assn. v. Swift, 142
Ohio St.3d 476, 2014-Ohio-4835, 33 N.E.3d 1.          Like Robinson, Stahlbush
submitted false and fraudulent billing statements for court-appointed work.
Stahlbush stipulated that she billed the county more than 3,400 hours in a single
year and that she had submitted numerous billing statements in which she averred
that she had worked 14 to 24 hours in a day. Stahlbush at ¶ 3. We found that
Stahlbush had acted with a dishonest or selfish motive, committed multiple
offenses, and engaged in a pattern of misconduct. However, she had no prior
disciplinary record, submitted positive character references, made an undisclosed
amount of restitution, and had been denied additional court-appointed work in the
juvenile court, which had been her primary source of income. Id. at ¶ 7-8. We
suspended Stahlbush from the practice of law for two years, with the second year
stayed on the conditions that she submit to one year of monitored probation and
commit no further ethical violations. Id. at ¶ 17.
       {¶ 14} Swift submitted inflated billing statements for court-appointed
services in four separate counties over a two-and-a-half-year period.       Like
Robinson, he was found to have knowingly made false statements of material fact
to a tribunal and third persons, engaged in conduct involving dishonesty, fraud,




                                          5
                               SUPREME COURT OF OHIO




deceit, or misrepresentation, and engaged in conduct that was prejudicial to the
administration of justice. Although Swift was not convicted of a crime, we found
that his misconduct adversely reflected on his fitness to practice law. Swift at
¶ 15, 17.     In addition to the same aggravating factors that are present in
Robinson’s case, Swift failed to make restitution prior to his disciplinary
hearing—though the parties ultimately stipulated that he owed $50,000 in
restitution. Id. at ¶ 17-20.
        {¶ 15} In accord with Stahlbush, we suspended Swift for two years with
the second year stayed on the conditions that he submit to a one-year period of
monitored probation and engage in no further misconduct. We also conditioned
his reinstatement on his payment of $50,000 in restitution. Id. at ¶ 23.
        {¶ 16} On the authority of Stahlbush and Swift, the board recommends that
we suspend Robinson from the practice of law for two years, with no credit for
the time served under her interim felony suspension but with the second year
stayed on conditions that include the payment of $50,000 in restitution, in
addition to the $29,319 already paid as part of her criminal sentence. Based on
the panel’s observation of Robinson’s testimony, the panel found and the board
agreed that it is highly unlikely that Robinson will reoffend in this manner and
therefore rejected the parties’ stipulation that she be required to serve two years of
monitored probation. They did, however, adopt the parties’ recommendations
that she be required to comply with all orders in her criminal case and that upon
Robinson’s resumption of court-appointed work, she be required to furnish copies
of her billing statements for that work to relator for a period of one year.
        {¶ 17} Here, Robinson’s misconduct caused financial harm to the
taxpayers of Lorain County, and her dishonesty cast a negative light on the legal
profession as a whole. After thoroughly reviewing the board’s findings of fact
and conclusions of law, the applicable aggravating and mitigating factors, and the




                                          6
                               January Term, 2021




sanctions we have imposed for comparable misconduct, we believe that the
board’s recommended sanction is the appropriate sanction in this case.
                                      Conclusion
       {¶ 18} Accordingly, Jeanette Michele Robinson is suspended from the
practice of law in Ohio for two years, with no credit for the time served under the
interim felony suspension imposed on October 13, 2020, but with the second year
stayed on the conditions that she (1) comply with all orders of the Lorain County
Court of Common Pleas in case No. 20CR102843, (2) pay $50,000 in restitution
to Lorain County in addition to the $29,319 in restitution ordered in her criminal
case, and (3) engage in no further misconduct. If Robinson fails to comply with
any condition of the stay, the stay will be lifted and she will serve the full two-
year suspension.    For the first year that Robinson serves as court-appointed
counsel following her reinstatement to the practice of law, she shall furnish copies
of all billing statements for her court-appointed work to relator. Costs are taxed
to Robinson.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       O’Toole, McLaughlin, Dooley & Pecora Co., L.P.A., Matthew A. Dooley,
and Michael R. Briach, for relator.
       Milano Attorneys at Law, Jay Milano, and Kate Pruchnicki, for
respondent.
                               _________________




                                          7